Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 1 of 57




                                                                    EXHIBIT

                                                                      A
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 2 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 3 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 4 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 5 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 6 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 7 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 8 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 9 of 57
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 10 of 57
                                                                                                                     020013

                                                Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                       Admit:     3/6/2017
    FIN:          100005687784                                     Disch:     3/15/2017
    DOB/Age/Sex:             6 years            Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                Emergency Documentation
    acetaminophen 320 mg/10 mL : acetaminophen 320 mg/10 mL susp-oral CUP ; Status:
    susp-oral CUP              Ordered ; Ordered As Mnemonic: acetaminophen ; Simple
                               Display Line: 250 mg = 7.81 mL, Oral, Once ; Ordering
                               Provider: Chambers Daney, Jennifer M APRN; Catalog Code:
                                acetaminophen ; Order Dt/Tm: 3/6/2017 03:08:53 ; Comment:
                                Target Dose: acetaminophen 15 mg/kg 3/6/2017 03:08:57



    Glasgow Coma Scale Peds
    Eye Opening Response Peds Coma : Spontaneously
    Best Verbal Response Peds Coma : Appropriate words/phrases
    Best Motor Response Peds Coma : Obeys
    Pediatric Coma Score : 15
                                                                                  Whillock, Summer D RN - 3/6/2017 4:29 CST



    Document Type:                                               ED Triage Note
    Service Date/Time:                                           3/6/2017 02:31 CST
    Result Status:                                               Auth (Verified)
    Document Subject:                                            ED Triage Part 1 - Pediatric
    Sign Information:                                            Kent,Aaron D RN (3/6/2017 02:31 CST)

                                    ED Triage Part 1 - Pediatric Entered On: 3/6/2017 2:36 CST
                                     Performed On: 3/6/2017 2:31 CST by Kent, Aaron D RN




    Infectious Disease Risk Screening
    Recent Travel History : No recent travel
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
    ED Triage Part 1 - Pediatric
    Chief Complaint : nausea and vomiting, was just diagnosed with strep tonight at wesley, mom concerned unable to keep
    meds down to treat it.
    Lynx Mode of Arrival : Private vehicle
    History Obtained From : Parent
    Document Pain Assessment : Document Pain Assessment
    Temperature Oral : 36.5 degC(Converted to: 97.7 degF)
    Systolic Blood Pressure : 124 mmHg (HI)
    Diastolic Blood Pressure : 69 mmHg
    Peripheral Pulse Rate : 93 bpm
    Respiratory Rate : 20 br/min
    SpO2 : 97 %
    Oxygen Therapy : Room air
    Weight Dosing : 16.9 kg(Converted to: 37 lb 4 oz)
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 13 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000013
Index page           Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 11 of 57
                                                                                                                        020014

                                                Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                         Admit:     3/6/2017
   FIN:          100005687784                                       Disch:     3/15/2017
   DOB/Age/Sex:             6 years             Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                Emergency Documentation
   DCP GENERIC CODE
   Tracking Acuity : 4
   Tracking Group : VCHF ED
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   ED Allergies/Med Hx Section : Document assessment
   Hallucinations/Delusions : Unable to obtain
   Assault/Homicidal Tendencies : Unable to obtain
   Behavioral Health Concern : Unable to obtain
   General Appearance : Alert, Oriented, Sleepy
   Respirations : Unlabored, Quiet
   Skin Color : Normal for ethnicity
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                                (As Of: 3/6/2017 02:36:41 CST)
   Diagnoses(Active)
   Nausea                          Date: 3/6/2017 ; Diagnosis Type: Reason For Visit ;
                                   Confirmation: Complaint of ; Clinical Dx: Nausea ;
                                   Classification: Medical ; Clinical Service: Emergency
                                   medicine ; Code: PNED ; Probability: 0 ; Diagnosis Code:
                                   AHi9DQD9cNvfGoIOn4waeg

   Allergies/Medications
   Allergy Information : Reviewed and updated
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
                                                                                                (As Of: 3/6/2017 02:36:41 CST)
   Allergies (Active)
   No Known Allergies              Estimated Onset Date: Unspecified ; Created By: Kent, Aaron
                                   D RN; Reaction Status: Active ; Category: Drug ; Substance:
                                   No Known Allergies ; Type: Allergy ; Updated By: Kent,
                                   Aaron D RN; Reviewed Date: 3/6/2017 2:35 CST

   Medication List
                                                                                                (As Of: 3/6/2017 02:36:41 CST)



   Pain Assessment Tools Pediatric
   Recent Assessment Pertinent to Pain Management : No qualifying data available
   Preferred Pain Tool : FACES pain scale
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   Numeric/FACES Pain Scale
   FACES Pain Scale : 0
                                                                                         Kent, Aaron D RN - 3/6/2017 2:31 CST
   Image 2 - Images currently included in the form version of this document have not been included in the text rendition version
   of the form.




   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 14 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000014
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 12 of 57
                                                                                                                         020967

                                            Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                    Admit:     3/6/2017
    FIN:          100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:             6 years        Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      Vital Signs

    Vital Signs

                       Recorded Date      3/6/2017              3/6/2017
                      Recorded Time      11:45 CST             11:40 CST
                         Recorded By Roach,Josie M RRT     Roach,Josie M RRT
               Procedure                                                                 Units    Reference Range
    Heart Rate Monitored                      -                   98   O5                bpm      [60-100]
    SpO2                                     96                   96 O5                  %

                        Recorded Date   3/6/2017              3/6/2017
                       Recorded Time   11:30 CST             10:58 CST
                         Recorded By Helm,Amy L RN       Walker,Angela R RN
                 Procedure                                                              Units    Reference Range
    Temperature Axillary                 37.7 H                  -                      degC     [36-37]
    Heart Rate Monitored                     -                 130 H                    bpm      [60-100]
    Systolic Blood Pressure               124 H                143 H                    mmHg     [72-113]
    Diastolic Blood Pressure               90 H                102 H                    mmHg     [39-73]
    Mean Arterial Pressure,Cuff             98                   -                      mmHg

                        Recorded Date     3/6/2017                3/6/2017
                       Recorded Time     10:55 CST               10:29 CST
                         Recorded By Walker,Angela R RN      Walker,Angela R RN
                 Procedure                                                                  Units    Reference Range
    Temperature Axillary                    37.8 H                  37.4      H             degC     [36-37]
    Heart Rate Monitored                    135 H                     -                     bpm      [60-100]
    Systolic Blood Pressure                 154 H                     -                     mmHg     [72-113]
    Diastolic Blood Pressure                107 H                     -                     mmHg     [39-73]
    SpO2                                     100                      -                     %

                        Recorded Date      3/6/2017                   3/6/2017
                       Recorded Time      06:40 CST                  06:39 CST
                         Recorded By Zoglman,Kayla M RN       Robinson,Christine H BLS
                 Procedure                                                                        Units    Reference Range
    Temperature Axillary                       -                            37.3 H O1             degC     [36.0-37.0]
    Peripheral Pulse Rate                      -                             78 O1                bpm      [70-110]
    Respiratory Rate                           -                             20 O1                br/min   [20-40]
    Systolic Blood Pressure                    -                            124 H O1              mmHg     [72-113]
    Diastolic Blood Pressure                   -                             61 O1                mmHg     [39-73]
    SpO2                                      97                             96 O1                %

                       Recorded Date        3/6/2017                   3/6/2017
                       Recorded Time       05:10 CST                  04:01 CST
                         Recorded By Whillock,Summer D RN       Whillock,Summer D RN
                Procedure                                                                        Units     Reference Range
    Peripheral Pulse Rate                      76                              67   L            bpm       [70-110]

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 967 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                            VC000967
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 13 of 57
                                                                                                                      020968

                                               Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                        Admit:     3/6/2017
   FIN:          100005687784                                      Disch:     3/15/2017
   DOB/Age/Sex:             6 years            Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                          Vital Signs

   Vital Signs

                     Recorded Date        3/6/2017                        3/6/2017
                     Recorded Time       05:10 CST                       04:01 CST
                       Recorded By Whillock,Summer D RN            Whillock,Summer D RN
               Procedure                                                                   Units    Reference Range
   Respiratory Rate                          16 L                          16 L            br/min   [20-40]
   SpO2                                      98                            99              %

                       Recorded Date   3/6/2017
                      Recorded Time   02:31 CST
                        Recorded By Kent,Aaron D RN
                Procedure                                 Units     Reference Range
   Temperature Oral                       36.5            degC      [36.0-37.6]
   Peripheral Pulse Rate                   93             bpm       [70-110]
   Respiratory Rate                        20             br/min    [20-40]
   Systolic Blood Pressure                124 H           mmHg      [72-113]
   Diastolic Blood Pressure                69             mmHg      [39-73]
   SpO2                                    97             %
   Order Comments
   O1:    Basic Admission Information Pediatric
          Order entered secondary to inpatient admission.
   O3:    acetaminophen
          PRN for pain or fever greater than 38 C and uncomfortable. Maximum 5 doses per day. Use first unless parent/patient
           requests otherwise.

          Target Dose: acetaminophen 15 mg/kg 3/15/2017 10:25:27; Rx rounded to measurable dose
   O4:    acetaminophen
          PRN for pain or fever greater than 38 C and uncomfortable. Maximum 5 doses per day. Use first when pt not
          tolerating PO, unless parent/patient requests otherwise.
          Target Dose: acetaminophen 10 mg/kg 3/6/2017 06:36:27.

          Dose rounded to measurable amount.
   O5:    Volume Ventilation
          wean rate to 8 target end tidal 50; increase backup if needed




   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 968 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000968
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 14 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 15 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 16 of 57
Index page         Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 17 of 57
                                                                                                                  021837

                                              Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                     Admit:     3/6/2017
    FIN:          100005687784                                   Disch:     3/15/2017
    DOB/Age/Sex:             6 years          Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Medication Administration Record

    Medications

    Medication Name: amoxicillin (amoxicillin (PEDS))
    Admin Date/Time: 3/6/2017 09:00 CST                       Charted Date/Time: 3/6/2017 19:05 CST
    Admin Details: (Not Done) order dc'd by physician
    amoxicillin
    Action Details: Perform: Helm,Amy L RN 3/6/2017 09:00 CST

    Medication Name: ondansetron (Zofran)
    Admin Date/Time: 3/6/2017 04:01 CST                      Charted Date/Time: 3/6/2017 04:01 CST
    Ingredients: onda2/1-vial2mL 4 mg 2 mL
    Admin Details: (Auth) IV Push, Lft Antecubital Foss
    Action Details: Order: Chambers Daney,Jennifer M APRN 3/6/2017 03:22 CST; Perform: Whillock,Summer D RN 3/6/2017
    03:59 CST; VERIFY: Whillock,Summer D RN 3/6/2017 03:59 CST

    Medication Name: Sodium Chloride 0.9% (NS Bolus)
    Admin Date/Time: 3/6/2017 04:01 CST                      Charted Date/Time: 3/6/2017 04:01 CST
    Ingredients: NS1000bolus 320 mL
    Admin Details: (Auth) Bolus IV, Lft Antecubital Foss
    Action Details: Order: Chambers Daney,Jennifer M APRN 3/6/2017 03:21 CST; Perform: Whillock,Summer D RN 3/6/2017
    03:58 CST; VERIFY: Whillock,Summer D RN 3/6/2017 03:58 CST

    Continuous Infusions

    Medication Name: LR 1,000 mL + potassium chloride IV additive 20 mEq
    Admin Date/Time: 3/15/2017 19:00 CDT to 3/15/2017 19:59 Charted Date/Time: 3/15/2017 19:47 CDT
    CDT
    Ingredients: pota2vial10mL 0.356 mEq; LR1000 17.822 mL
    Admin Details: (Infuse) (Auth) 18 mL, 9 mL/hr, Lft Antecubital Foss
    Action Details: Order: Borick,Jamie L MD 3/7/2017 20:28 CST; Perform: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47
    CDT; VERIFY: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47 CDT

    Medication Name: LR 1,000 mL + potassium chloride IV additive 20 mEq
    Admin Date/Time: 3/15/2017 18:00 CDT to 3/15/2017 18:59 Charted Date/Time: 3/15/2017 19:47 CDT
    CDT
    Ingredients: pota2vial10mL 0.356 mEq; LR1000 17.822 mL
    Admin Details: (Infuse) (Auth) 18 mL, 9 mL/hr, Lft Antecubital Foss
    Action Details: Order: Borick,Jamie L MD 3/7/2017 20:28 CST; Perform: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47
    CDT; VERIFY: Guthrie-Patterson,Tamara L RN 3/15/2017 19:47 CDT




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 1,837 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                    VC001837
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 18 of 57
                                                                                                                         020967

                                            Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                    Admit:     3/6/2017
    FIN:          100005687784                                  Disch:     3/15/2017
    DOB/Age/Sex:             6 years        Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      Vital Signs

    Vital Signs

                       Recorded Date      3/6/2017              3/6/2017
                      Recorded Time      11:45 CST             11:40 CST
                         Recorded By Roach,Josie M RRT     Roach,Josie M RRT
               Procedure                                                                 Units    Reference Range
    Heart Rate Monitored                      -                   98   O5                bpm      [60-100]
    SpO2                                     96                   96 O5                  %

                        Recorded Date   3/6/2017              3/6/2017
                       Recorded Time   11:30 CST             10:58 CST
                         Recorded By Helm,Amy L RN       Walker,Angela R RN
                 Procedure                                                              Units    Reference Range
    Temperature Axillary                 37.7 H                  -                      degC     [36-37]
    Heart Rate Monitored                     -                 130 H                    bpm      [60-100]
    Systolic Blood Pressure               124 H                143 H                    mmHg     [72-113]
    Diastolic Blood Pressure               90 H                102 H                    mmHg     [39-73]
    Mean Arterial Pressure,Cuff             98                   -                      mmHg

                        Recorded Date     3/6/2017                3/6/2017
                       Recorded Time     10:55 CST               10:29 CST
                         Recorded By Walker,Angela R RN      Walker,Angela R RN
                 Procedure                                                                  Units    Reference Range
    Temperature Axillary                    37.8 H                  37.4      H             degC     [36-37]
    Heart Rate Monitored                    135 H                     -                     bpm      [60-100]
    Systolic Blood Pressure                 154 H                     -                     mmHg     [72-113]
    Diastolic Blood Pressure                107 H                     -                     mmHg     [39-73]
    SpO2                                     100                      -                     %

                        Recorded Date      3/6/2017                   3/6/2017
                       Recorded Time      06:40 CST                  06:39 CST
                         Recorded By Zoglman,Kayla M RN       Robinson,Christine H BLS
                 Procedure                                                                        Units    Reference Range
    Temperature Axillary                       -                            37.3 H O1             degC     [36.0-37.0]
    Peripheral Pulse Rate                      -                             78 O1                bpm      [70-110]
    Respiratory Rate                           -                             20 O1                br/min   [20-40]
    Systolic Blood Pressure                    -                            124 H O1              mmHg     [72-113]
    Diastolic Blood Pressure                   -                             61 O1                mmHg     [39-73]
    SpO2                                      97                             96 O1                %

                       Recorded Date        3/6/2017                   3/6/2017
                       Recorded Time       05:10 CST                  04:01 CST
                         Recorded By Whillock,Summer D RN       Whillock,Summer D RN
                Procedure                                                                        Units     Reference Range
    Peripheral Pulse Rate                      76                              67   L            bpm       [70-110]

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 967 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                            VC000967
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 19 of 57
                                                                                                                      020968

                                               Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                        Admit:     3/6/2017
   FIN:          100005687784                                      Disch:     3/15/2017
   DOB/Age/Sex:             6 years            Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                          Vital Signs

   Vital Signs

                     Recorded Date        3/6/2017                        3/6/2017
                     Recorded Time       05:10 CST                       04:01 CST
                       Recorded By Whillock,Summer D RN            Whillock,Summer D RN
               Procedure                                                                   Units    Reference Range
   Respiratory Rate                          16 L                          16 L            br/min   [20-40]
   SpO2                                      98                            99              %

                       Recorded Date   3/6/2017
                      Recorded Time   02:31 CST
                        Recorded By Kent,Aaron D RN
                Procedure                                 Units     Reference Range
   Temperature Oral                       36.5            degC      [36.0-37.6]
   Peripheral Pulse Rate                   93             bpm       [70-110]
   Respiratory Rate                        20             br/min    [20-40]
   Systolic Blood Pressure                124 H           mmHg      [72-113]
   Diastolic Blood Pressure                69             mmHg      [39-73]
   SpO2                                    97             %
   Order Comments
   O1:    Basic Admission Information Pediatric
          Order entered secondary to inpatient admission.
   O3:    acetaminophen
          PRN for pain or fever greater than 38 C and uncomfortable. Maximum 5 doses per day. Use first unless parent/patient
           requests otherwise.

          Target Dose: acetaminophen 15 mg/kg 3/15/2017 10:25:27; Rx rounded to measurable dose
   O4:    acetaminophen
          PRN for pain or fever greater than 38 C and uncomfortable. Maximum 5 doses per day. Use first when pt not
          tolerating PO, unless parent/patient requests otherwise.
          Target Dose: acetaminophen 10 mg/kg 3/6/2017 06:36:27.

          Dose rounded to measurable amount.
   O5:    Volume Ventilation
          wean rate to 8 target end tidal 50; increase backup if needed




   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 968 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000968
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 20 of 57
                                                                                                             020006

                                           Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                  Admit:     3/6/2017
    FIN:          100005687784                                Disch:     3/15/2017
    DOB/Age/Sex:             6 years       Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                           Emergency Documentation
    Document Type:                                         ED Note-Physician
    Service Date/Time:                                     3/6/2017 04:48 CST
    Result Status:                                         Modified
    Document Subject:                                      Throat Pain *ED
    Sign Information:                                      Chambers Daney,Jennifer M APRN (5/1/2017 20:04 CDT);
                                                           Chambers Daney,Jennifer M APRN (3/6/2017 05:12 CST)

    Throat Pain *ED

    Patient:                          MRN: 1003092224                    FIN: 100005687784
    Age: 5 years Sex: Male DOB:
    Associated Diagnoses: Headache; Vomiting; Strep throat
    Author: Chambers Daney, Jennifer M APRN

    Basic Information
      Additional information: Chief Complaint from Nursing Triage Note : Chief Complaint
             3/6/2017 2:31 CST        Chief Complaint      nausea and vomiting, was just diagnosed with
               strep tonight at wesley, mom concerned unable to keep meds down to treat it. .

    History of Present Illness
      The patient presents with sore throat and PT HAS HAD A SORE THROAT FOR UNKNOWN TIME.
    SISTER JUST HAD TONSILS OUT AND THE MOM WORRIES THAT HE HE WAS TOO AFRAID TO
    TELL THEM THAT HE MAY NEED HIS OUT TOO.
      SEEN AT WESLEY THIS EVE 6PM DX STREP. PT SENT HOME AND THEN MOM STATES HE HAS
     BEEN VOMITING EVERY HOUR AND NOT ABLE TO KEEP DOWN PAIN MEDS . The onset was
    unknown. The course/duration of symptoms is constant. Location: Pharynx throat. The character of
    symptoms is pain and redness. The relieving factor is none. Prior episodes: none. Associated
    symptoms: vomiting.

    Review of Systems
          Constitutional symptoms: No fever,
          Skin symptoms: No rash,
          ENMT symptoms: Sore throat, No nasal congestion,
          Respiratory symptoms: No shortness of breath,
          Cardiovascular symptoms: No chest pain,
          Gastrointestinal symptoms: Vomiting.
           Additional review of systems information: All systems reviewed as documented in chart.

    Health Status
      Allergies: Include allergy profile
          Allergic Reactions (Selected)
    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 6 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                              VC000006
Index page       Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 21 of 57
                                                                                                            020007

                                          Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                 Admit:     3/6/2017
    FIN:          100005687784                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years       Male              Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Emergency Documentation

             No Known Allergies
      .
      Medications: Per nurse's notes.
      Immunizations: Per nurse's notes.

    Past Medical/ Family/ Social History
      Medical history: Reviewed as documented in chart.
      Surgical history:
         Craniotomy Tumor Resection on 3/6/2017 at 5 Years.
             Comments:
             3/6/2017 16:04 - Powers, Janell M RN
             auto-populated from documented surgical case
      , Reviewed as documented in chart.
      Family history:
         No family history items have been selected or recorded.
      , Reviewed as documented in chart.
      Social history: Include Social Hx
      Alcohol
      Details: Household alcohol concerns: No.
      Tobacco
      Details: Exposure to Secondhand Smoke: No.

      , Reviewed as documented in chart.

    Physical Examination

           Vital Signs
        Vital Signs
                3/6/2017 4:01 CST           Peripheral Pulse Rate           67 bpm LOW
                                            Respiratory Rate                16 br/min LOW
                                            SpO2                            99 %
               3/6/2017 2:31 CST            Temperature Oral                36.5 degC
                                            Peripheral Pulse Rate           93 bpm
                                            Respiratory Rate                20 br/min
                                            Systolic Blood Pressure         124 mmHg HI
                                            Diastolic Blood Pressure        69 mmHg
                                            SpO2                            97 %
        .
        Measurements

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 7 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                            VC000007
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 22 of 57
                                                                                                            020008

                                          Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                 Admit:     3/6/2017
    FIN:          100005687784                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years      Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Emergency Documentation

                  3/6/2017 2:31 CST        Weight Dosing      16.9 kg .
        Include O2 sat from flowsheet : Oxygen Therapy & Oxygenation Information
                  3/6/2017 4:01 CST            Oxygen Therapy           Room air
                  3/6/2017 2:31 CST            Oxygen Therapy           Room air
        .
        Within normal limits, non-hypoxic.
           General: Alert, no acute distress, ill-appearing.
           Skin: Warm, dry, intact, no rash, pale.
           Head: Normocephalic, atraumatic.
           Neck: Full range of motion.
           Eye: Extraocular movements are intact.
           Ears, nose, mouth and throat: Oral mucosa moist, ERYTHEMA .
           Cardiovascular: Regular rate and rhythm.
           Respiratory: Respirations are non-labored.
           Gastrointestinal: Non distended.
           Musculoskeletal: Normal ROM.
           Neurological: SLEEPY .
           Psychiatric: Cooperative.

    Medical Decision Making
       Differential Diagnosis: Viral pharyngitis, streptococcal pharyngitis, viral syndrome, upper respiratory
              infection, FAILED OUT PATIENT .
       Documents reviewed: Emergency department nurses' notes.
       Orders Include Orders Previously Placed (Selected)
           Documented Medications
              Documented
                  Boudreaux Butt Paste: 1 app, Topical, QID, PRN: Diaper Rash, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, BID, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, BID, 0 Refill(s)
                  Normal Saline Flush: 10 mL, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
                  Normal Saline Flush: 20 mL, IV Push, q3min, PRN: Other (See Comment), 0 Refill(s)
                  acetaminophen 120 mg rectal suppository: 180 mg = 1.5 supp, Rectal, q4hr, PRN: Other
                           (See Comment), 0 Refill(s)
                  dexamethasone 1 mg/mL oral concentrate: 4 mg = 4 mL, Dobhoff Tube, q8hr, 0 Refill(s)
                  fentaNYL 50 mcg/mL injectable solution: 15 mcg = 0.3 mL, IV Push, q30min, PRN:
                           Agitation, 0 Refill(s)
                  fentaNYL 50 mcg/mL injectable solution: 15 mcg = 0.3 mL, IV Push, q4hr, PRN: Pain, 0
                           Refill(s)
                  glycerin: Rectal, Daily, 0 Refill(s)

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 8 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                             VC000008
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 23 of 57
                                                                                                         020009

                                       Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                               Admit:     3/6/2017
   FIN:          100005687784                             Disch:     3/15/2017
   DOB/Age/Sex:             6 years    Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                       Emergency Documentation

                 ibuprofen 100 mg/5 mL oral suspension: 150 mg = 7.5 mL, Oral, q6hr, PRN: Pain Mild
                          (1-3), 0 Refill(s)
                 levETIRAcetam 100 mg/mL oral solution: 170 mg = 1.7 mL, Dobhoff Tube, BID, 0 Refill(s)
                 morphine 2 mg/mL-NaCl 0.9% intravenous solution: 0.8 mg = 0.4 mL, IV Push, q2hr, PRN:
                           Pain Severe (7-10), 0 Refill(s)
                 ocular lubricant: Eye-Both, q4hr-WA, PRN: Dry Eyes, 0 Refill(s)
                 omeprazole: G-Tube, Daily, 0 Refill(s)
                 ondansetron 2 mg/mL injectable solution: 2.5 mg = 1.25 mL, IV Push, q6hr, PRN: Nausea
                          or Vomiting, 0 Refill(s)
                 sodium chloride 0.65% nasal solution: 1 sprays, Nasal, q2hr, PRN: Other (See Comment),
                           0 Refill(s)
                 vitamin A & D topical ointment: Topical, q1hr, PRN: Other (See Comment), 0 Refill(s)
       .
       Results review: Lab results : Lab View
              3/6/2017 3:50 CST           WBC                            21.6 10*3/uL HI
                                          RBC                            4.72
                                          Hgb                            12.0 gm/dL
                                          Hct                            34.9 %
                                          MCV                            73.9 fL LOW
                                          MCH                            25.4 pg
                                          MCHC                           34.4 gm/dL
                                          RDW                            13.1 %
                                          Platelet                       483 10*3/uL HI
                                          MPV                            9.2 fL LOW
                                          Neutrophils                    93 % HI
                                          Lymphocytes                    5 % LOW
                                          Monocytes                      2 % LOW
                                          Eosinophils                    0%
                                          Basophils                      0%
                                          Neutro Absolute                20.09 HI
                                          Lymph Absolute                 1.08 LOW
                                          Mono Absolute                  0.43
                                          Eos Absolute                   0.00
                                          Baso Absolute                  0.02
                                          Microcyte                      Present
                                          Nucleated RBC Automated        0.0 /100 WBC
                                          Differential                   Reviewed
                                          Sodium Lvl                     138 mEq/L
                                          Potassium Lvl                  3.7 mEq/L

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 9 of 1,894   Print Date/Time: 4/23/2018 11:04 CDT
                                                                                           VC000009
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 24 of 57
                                                                                                                                           020010

                                                       Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                  Admit:     3/6/2017
    FIN:          100005687784                                                Disch:     3/15/2017
    DOB/Age/Sex:             6 years                   Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                       Emergency Documentation

                                                          Chloride                                 104 mEq/L
                                                          CO2                                      21 mEq/L LOW
                                                          AGAP                                     13
                                                          BUN                                      17 mg/dL
                                                          Glucose Lvl                              189 mg/dL HI
                                                          Creatinine Lvl                           0.45 mg/dL LOW
                                                          Calcium Lvl                              10.1 mg/dL HI
                                                          Albumin Lvl                              4.2 gm/dL
                                                          Total Protein                            6.8 gm/dL
                                                          Globulin                                 2.6 gm/dL
                                                          ALT                                      13 U/L LOW
                                                          AST                                      30 U/L
                                                          Alk Phos                                 134 U/L
                                                          Bili Total                               0.5 mg/dL
         .

    Impression and Plan
      Headache (ICD10-CM R51, Discharge, Emergency medicine, Interdisciplinary)
      Vomiting (ICD10-CM R11.10, Discharge, Emergency medicine, Interdisciplinary)
      Strep throat (ICD10-CM J02.0, Discharge, Emergency medicine, Interdisciplinary)

      Calls-Consults
      - 3/6/2017 04:52:00 , Sarraf, Chady MD, recommends PAGED, HE DOES NOT SEE PEDS .
           - 3/6/2017 05:02:00 , Bhimavarapu, Bala Bhaskar Reddy MD.
      Plan
      Condition: Unchanged.
        Disposition: Admit: Time 3/6/2017 05:04:00, to Observation Unit, Bhimavarapu, Bala Bhaskar
             Reddy MD.
        Notes: Seen independently by APRN/PA. No physician signature required, Discussed results and findings with patient. Recommend admit. Patient
             understands and agrees with plan of care..




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 10 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                         VC000010
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 25 of 57
                                                                                                              020011

                                            Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                   Admit:     3/6/2017
    FIN:          100005687784                                 Disch:     3/15/2017
    DOB/Age/Sex:             6 years        Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                            Emergency Documentation
    Electronically Signed on 03/06/2017 05:12 AM CST
    ________________________________________________
    Jennifer Chambers Daney, APRN

    Electronically Signed on 05/01/2017 08:04 PM CDT
    ________________________________________________
    Jennifer Chambers Daney, APRN



    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:52 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 04:57 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 03/06/2017 05:11 AM CST

    Modified by: Jennifer Chambers Daney, APRN on 05/01/2017 08:04 PM CDT

    Reviewed by: Jennifer Chambers Daney, APRN



    Document Type:                                          ED Triage Note
    Service Date/Time:                                      3/6/2017 04:29 CST
    Result Status:                                          Auth (Verified)
    Document Subject:                                       ED Triage Part 2 - Pediatrics
    Sign Information:                                       Whillock,Summer D RN (3/6/2017 04:29 CST)

                               ED Triage Part 2 - Pediatrics Entered On: 3/6/2017 4:30 CST
                               Performed On: 3/6/2017 4:29 CST by Whillock, Summer D RN




    General Assessment
    Document Falls Risk : Not a fall risk
    Open Social History Documentation : Open Social History Documentation
    Immunizations Current : Unknown
    Last Tetanus : Unknown
    Document Glasgow Coma Assessment Peds : Open glasgow coma assessment
    ED Allergies/Med Hx Section : Document assessment
    Pregnancy Status : N/A
    Unable to Obtain Current Visit Info : None
    Languages : English
    Preferred Language : English
                                                                          Whillock, Summer D RN - 3/6/2017 4:29 CST
    Advance Directive
    *Advance Directive : Unable to obtain
                                                                          Whillock, Summer D RN - 3/6/2017 4:29 CST
    Social History

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 11 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                               VC000011
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 26 of 57
                                                                                                                                        020015

                                                      Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                 Admit:     3/6/2017
   FIN:          100005687784                                               Disch:     3/15/2017
   DOB/Age/Sex:             6 years                   Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    History and Physical Reports
   Document Type:                                                        History and Physical
   Service Date/Time:                                                    3/6/2017 05:18 CST
   Result Status:                                                        Auth (Verified)
   Document Subject:                                                     HWB H&P
   Sign Information:                                                     Bhimavarapu,Bala Bhaskar Reddy MD (3/6/2017 14:25 CST);
                                                                         White,Stefanie R MD (3/6/2017 07:22 CST); Hartpence,
                                                                         Connor W MD (3/6/2017 07:11 CST)

   PCP: Dr. Jonathan Lane

   Outpatient Specialists
   None

   Attending: Dr. Bala

   Chief Complaint: Strep throat, vomiting

   Information Source: Pt's mother

   HISTORY OF PRESENT ILLNESS
                   is a previously healthy 5 year old male who presented to the ED with nausea and vomiting. Pt was diagnosed with group A
   strep pharyngitis at Wesley ED at 6PM on Sunday and sent home with Amoxicillin 480 mg BID x10 days. Pt took one dose but was unable
   to keep it down, mother states he vomited 3 or 4 times after leaving Wesley. She was worried about him getting treatment for his strep and
   thought that he might be dehydrated, so she brought him to St. Francis ED. Pt's mother states that she is unsure when symptoms started
   because pt's sister recently had a tonsillectomy and she thinks pt was afraid that if he told his mom that his throat hurt that he would have
   to have surgery as well. Nausea and vomiting started on Friday, intermittent throughout the weekend. On Sunday, pt complained of
   headache, dizziness, and worsening nausea and several episodes of emesis. Denies fevers, chills, weight loss, abdominal pain, or rash. Per
   mother, pt did complain of bilateral knee pain prior to arrival, but she did not notice any joint swelling or redness. Mother states pt has
   seemed weak, and he looked pale until getting fluids in the ED.

   ED Course: 20 cc/kg bolus, CMP, CBC, Zofran 4 mg

   Review of Systems
   General: no fever, no chills, no weight change, no insomnia, +decreased appetite
   Eyes/Ears/Nose/Throat: no vision changes, no hearing changes, no rhinorrhea, no dysphagia, no odynophagia
   Cardiovascular: no chest pain, no palpitations, no lightheadedness, no syncope
   Pulmonary: no dyspnea, no cough, no wheezing
   Gastrointestinal: no abdominal pain, no constipation, no diarrhea, no bleeding, +nausea, +vomiting
   Genitourinary: no dysuria, no polyuria, no hematuria
   Endocrine: no heat intolerance, no cold intolerance, no polydipsia
   Skin: no pruritus, no rash
   Musculoskeletal: no back pain, no joint swelling, +bilateral knee pain
   Hematologic/Immunologic: no lymphadenopathy, no bleeding, no bruising
   Neurologic: ambulating, no numbness, no weakness, +headache
   All other systems negative

   Past Medical History
   None

   Birth History
   C-section, emergent for peripartum cardiomyopathy

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 15 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000015
Index page             Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 27 of 57
                                                                                                                                 020016

                                                          Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                 Admit:     3/6/2017
    FIN:          100005687784                                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years                      Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         History and Physical Reports

    Development
    meeting all milestones per mother

    Diet
    "normal kid diet", "eats healthier than most kids"

    Past Surgical History
    None

    Home Medications (3) Active
    amoxicillin 400 mg/5 mL oral liquid 480 mg = 6 mL, Oral, q12hr
    gummy probiotic
    multivitamin 1 gummy, Chewed, Daily

    Immunizations
    Has not had MMR per mother, otherwise up to date

    Allergies
    No Known Allergies

    Family History
    Mother: Asthma and Type 1 Diabetes

    Social History
    Tobacco Exposure: none
    Home Environment: mother, father, 1 brother, and 2 sisters
    School/Daycare: home-schooled

    OBJECTIVE
    Vital Signs (last 24 hrs)_____        Last Charted___________
    Temp Oral                36.5 degC (MAR 06 02:31)
    Heart Rate Peripheral             76 bpm (MAR 06 05:10)
    Resp Rate                  L 16br/min (MAR 06 05:10)
    SBP               H 124mmHg (MAR 06 02:31)
    DBP                69 mmHg (MAR 06 02:31)
    SpO2                98 % (MAR 06 05:10)

    Physical Exam
    General: Sleeping in ED bed, arousable, appropriately responds to stimuli
    HEENT: NCAT. MMM. Nares clear. Posterior oropharynx mildly erythematous, midline uvula, no palatal petechia. TMs not examined because
    pt sleeping, will examine on the floor.
    Neck: Supple. No palpable LAD.
    Cardiovascular: RRR, no murmurs
    Respiratory: CTAB, no increased work of breathing
    Abdomen: +BS, soft, nondistended, pt did not wake to palpation
    Genitourinary: Deferred.
    Rectal: Deferred.
    Extremities: No cyanosis. Radial pulses 2+. No edema. Cap refill < 2 sec.
    Musculoskeletal: No gross deformities. Bilateral knees non-erythematous, no effusions.
    Skin: Warm & dry. No rashes. No jaundice.
    Neurologic: deferred, pt sleeping, will re-evaluate on the floor

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 16 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                 VC000016
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 28 of 57
                                                                                                                                        020017

                                                        Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                  Admit:     3/6/2017
    FIN:          100005687784                                                Disch:     3/15/2017
    DOB/Age/Sex:             6 years                    Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                      History and Physical Reports
    Labs (Last four charted values)
    WBC       H 21.6 (MAR 06)
    Hgb      12.0 (MAR 06)
    Hct     34.9 (MAR 06)
    Plt    H 483 (MAR 06)
    Na     138 (MAR 06)
    K   3.7 (MAR 06)
    CO2      L 21 (MAR 06)
    Cl   104 (MAR 06)
    Cr    L 0.45 (MAR 06)
    BUN      17 (MAR 06)
    Glucose Random          H 189 (MAR 06)
    Ca    H 10.1 (MAR 06)

    Radiology/Diagnostics
    None

    ASSESSMENT & PLAN
    5 year old male with:

    Group A Strep Pharyngitis
    - Diagnosed at Wesley ED at 6PM last night, sent home with amoxicillin but unable to keep anything down due to nausea/vomiting
    - Afebrile, non-toxic appearing
    - Leukocytosis of 21.6 and likely reactive thrombocytosis of 483
    - Will continue antibiotic treatment with amoxicillin 25 mg/kg BID for total of 10 days (start date 3/6, end date 3/15)
    - Zofran prn nausea
    - Tylenol prn pain
    - Peds diet as tolerated

    Hyperglycemia
    - 189 on CMP
    - Likely reactive due to infection, no further w/u necessary

    Fluids: PO, as tolerated
    Electrolytes: wnl
    Nutrition: Peds diet
    DVT Prophylaxis: NI
    GI Prophylaxis: NI
    Lines: PIV

    Disposition: obs
    Code Status: full code

    Patient discussed with: Dr. Bala




    Supervisor Resident Note

    I personally interviewed the caregivers and examined patient. I reviewed the patient's chart including labs, imaging, and multidisciplinary
    notes. I agree with the intern resident plan and note as described above. Caregivers were updated to patient's condition and to any
    changes in patient's discharge goals. Caregivers' questions answered and they state understanding and agreement with the care teams'
    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 17 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000017
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 29 of 57
                                                                                                                                        020018

                                                      Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                  Admit:     3/6/2017
   FIN:          100005687784                                                Disch:     3/15/2017
   DOB/Age/Sex:             6 years                   Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    History and Physical Reports
   plan and discharge goals.

   Previously healthy 5 y/o male, diagnosed with strep throat at OSH earlier today, here with vomiting and inability to tolerate PO antibiotics.
   Seen by me at 0615. Per mom, he was nauseated, dizzy and had a headache at home which is what prompted the hospital visit. He
   vomited every 30 minutes to an hour after receiving the amoxicillin. He hasn't vomited since receiving Zofran. He is very sleepy this
   morning and mom is worried about how sleepy he is but she states he didn't sleep at all until getting meds in the ED around 3 AM. On
   exam he is asleep but will wake to stimuli and rub his eyes/push examiner's hand away. Uvula midline, tonsils enlarged with some erythema
   but no obvious purulent exudate.

   If not vomiting, will try PO amoxicillin as above. If pt not tolerating PO when he wakes up this AM, consider additional IV fluids and
   switching to IV ampicillin. Discussed with mother need to treat Group A strep to prevent complications but PO antibiotics preferred if patient
   can tolerate it and delay of a couple of hours until patient is awake will not significantly change complication rate.



   Electronically Signed on 03/06/2017 07:11 AM CST
   ________________________________________________
   Connor Hartpence, MD

   Electronically Signed on 03/06/2017 07:22 AM CST
   ________________________________________________
   Stefanie White, MD

   Electronically Signed on 03/06/2017 02:25 PM CST
   ________________________________________________
   Bala Bhaskar Reddy Bhimavarapu, MD



   Modified by: Connor Hartpence, MD on 03/06/2017 06:57 AM CST

   Modified by: Connor Hartpence, MD on 03/06/2017 07:11 AM CST

   Modified by: Stefanie White, MD on 03/06/2017 07:22 AM CST



                                                            Consultation Notes
   Document Type:                                                         Consultation Note - Generic
   Service Date/Time:                                                     3/15/2017 13:50 CDT
   Result Status:                                                         Auth (Verified)
   Document Subject:                                                      Free Text Note
   Sign Information:                                                      Judkins,Mercedes V MD (3/15/2017 14:12 CDT)


    We discussed with parents options for their child. It was brought up by them about being at a children's hospital - Children's Mercy and
   how that would work. We explained the process and told them we would support them in any decision they made for their child. We
   would allow them to discuss this alone and for them to tell us when they had decided. We will continue with the current plan for
          and await their decision. Mom stated concerns with transport and how she was nervous about his heart rate at 150. I reassured her
   that the Children's Mercy team would address that as we have as well. Dad was fearful of transport with an ETT in place and we reassured
   them the CMH transport team transports Critically ill patients often and many of them with ETT. We did tell them that their is always a risk

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 18 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                       VC000018
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 30 of 57
                                                                                                                   020870

                                               Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                      Admit:     3/6/2017
    FIN:          100005687784                                    Disch:     3/15/2017
    DOB/Age/Sex:             6 years           Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                           Admit/Discharge/Transfer Forms
    Date, Time of Patient Departure : 3/15/2017 21:22 CDT
                                                                       Guthrie-Patterson, Tamara L RN - 3/15/2017 21:21 CDT
    Education
    Responsible Learner(s) : Living Situation: Home with family care
       Performed by: Johnson, Claire OT - 03/13/2017 15:56
    Discharge To: 02-Another Acute Care Hospital, 05-Cancer Center or Childrens Hospital
       Performed by: Richmond, Carly A RN - 03/14/2017 00:13
    Home Caregiver Name/Relationship: Kelli and Kevin, parents
       Performed by: Moutray, Ciara M RN - 03/12/2017 21:00
    Home Caregiver Phone Number: Kelli 7857660387Kevin 7857660820
       Performed by: Zoglman, Kayla M RN - 03/06/2017 06:35
    Home Caregiver Present for Session : Yes
    Barriers To Learning : Acuity of illness, Emotional state
    Teaching Method : Teach Back
                                                                       Guthrie-Patterson, Tamara L RN - 3/15/2017 21:21 CDT
    Pre-Hospitalization Education Peds Grid
    Diagnostic Results : Verbalizes understanding
    Disease Process : Verbalizes understanding
    Equipment/Devices : Verbalizes understanding
    Importance of Follow-Up Visits : Verbalizes understanding
    Pain Management : Verbalizes understanding
    Plan of Care : Verbalizes understanding
    Postoperative Instructions : Verbalizes understanding
    Thermometer Use : Verbalizes understanding
    When to Call Health Care Provider : Verbalizes understanding
                                                                       Guthrie-Patterson, Tamara L RN - 3/15/2017 21:21 CDT


                                                   Assessment Forms
    Signed By:                                                 Whillock,Summer D RN (3/6/2017 05:56 CST)

                                  Disposition Documentation Entered On: 3/6/2017 5:57 CST
                                 Performed On: 3/6/2017 5:56 CST by Whillock, Summer D RN




    Disposition Documentation
    ED Procedural Sedation : No
    ED Restraint/Seclusion : No
    Document Pain Assessment : Document Pain Assessment
    ED Discharged to : Admit
    ED Other Charges : Standard ED Encounter
    ED Admission Documentation : Open admission documentation
                                                                                 Whillock, Summer D RN - 3/6/2017 5:56 CST
    Pain Assessment Tools

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 870 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                     VC000870
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 31 of 57
                                                                                                                        020871

                                                Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                         Admit:     3/6/2017
    FIN:          100005687784                                       Disch:     3/15/2017
    DOB/Age/Sex:             6 years             Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                     Assessment Forms
    Recent Assessment Pertinent to Pain Management : Pain Assessment
      Preferred Pain Tool: FACES pain scale 03/06/2017 02:31
      FACES Pain Scale : 0 03/06/2017 02:31
                                                                                       Whillock, Summer D RN - 3/6/2017 5:56 CST
    Admission
    Report given to: : report called to kayla rn in peds pt moved with rn and family to 5129
    ID Band on and Verified : Yes
    Allergy Band on and Verified : N/A
    Lines Traced : N/A
    Orders Reviewed : Yes
    Mode of Transport : Bed
    Accompanied by (ED Admit) : Family member(s)
                                                                                       Whillock, Summer D RN - 3/6/2017 5:56 CST


    Signed By:                                                    Robinson,Christine H BLS (3/6/2017 06:39 CST)

                               Basic Admission Information Pediatric Entered On: 3/6/2017 6:42 CST
                                 Performed On: 3/6/2017 6:39 CST by Robinson, Christine H BLS




    Vital Signs
    Temperature Axillary : 37.3 degC(Converted to: 99.1 degF) (HI)
    Peripheral Pulse Rate : 78 bpm
    Respiratory Rate : 20 br/min
    Systolic/ Diastolic BP : 124 mmHg (HI)
    Diastolic Blood Pressure : 61 mmHg
    SpO2 : 96 %
    O2 Therapy : Room air
                                                                                   Robinson, Christine H BLS - 3/6/2017 6:39 CST
    Height/Weight
    Weight Dosing : 16.9 kg(Converted to: 37 lb 4 oz, 37.258 lb)
    Weight Measured : 16.9 kg(Converted to: 37 lb 4 oz, 37.258 lb)
    Height/Length Estimated : 109.2 cm(Converted to: 3 ft 7 inch, 3.58 ft, 42.99 inch)
    Body Mass Index Estimated : 14.17 kg/m2
                                                                                   Robinson, Christine H BLS - 3/6/2017 6:39 CST
    Safety
    Environmental Safety in Place : Wheels locked, Adequate room lighting, Bed in low position, Call device within reach, Care
    partners, Encourage handrail/safety bar use, Night light, Non-Slip footwear, Standard security measures implemented, Traffic
    path in room free of clutter, Upper/Half length side rails for bed mobility
    Demonstrates Ability to Use Call Light : Yes
    Patient Identified : Identification band
    Room Orientation/Facility Policy Reviewed : Yes
    Room Orientation/Facility Policy Reviewed With : Patient, Family
                                                                                   Robinson, Christine H BLS - 3/6/2017 6:39 CST

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 871 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000871
Index page             Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 32 of 57
                                                                                                                                     020045

                                                       Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                 Admit:     3/6/2017
    FIN:          100005687784                                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years                   Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Consultation Notes
    S1 S2 app without murmur
    Abd - Nl non tender , no masses
    GU male with Foley cath
    Ext Nl Passive FROM
    Neuro - GCS 3

    I spoke with Dr. Grundmeyer about CT findings and clinical exam. Dr. Grundmeyer
    requests child be prepared for OR at this time.

    Family Discussion; Dr. Bala / DES / Dr. Borig/ Chaplin
    discussed above finding and ned for immediate therapy. Initially was
    going to MRI for study, however Dr. Grundmeyer now called back and
    requests pt be made ready for OR and OK to place PICC line.

    Impression:
    1. Increased intracranial pressure
    2. mass lesion 4.2 cm posterior fossa with some probable bleeding adjacent to or part of the 4th ventricle
       leading to hydrocephalus
    Suggestions:
    1. Dr. Grundmeyer coming to go to OR now
    2. Start Propofol Drip for sedation, Keppra, IV antibiotics (ACV/Meropenem/Vancomycin)
    3. NS drip , Foley, check glucose Q1-2h.


    ATTENDING ATTESTATION:
    I have examined the patient; have reviewed the interval history and pertinent laboratory and radiographic data; have spoken with mom and
    father; have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical
    management and care. I was physically present in the rendering of critical care services to this patient which was necessary due to Status
    epilepticus, Respiratory Failure, and now need for emergent operation for increased Intracranial Pressure
    Electronically Signed on 03/06/2017 12:26 PM CST
    ________________________________________________
    Dimitrios Stephanopoulos, MD



    Document Type:                                                         Consultation Note - Generic
    Service Date/Time:                                                     3/6/2017 11:13 CST
    Result Status:                                                         Auth (Verified)
    Document Subject:                                                      3-6-27 DES PCCM
    Sign Information:                                                      Stephanopoulos,Dimitrios E MD (3/6/2017 11:33 CST)

    Date and Time of Consult                                                                     Past Medical History
    3-6-17 10:04 - 11:30AM                                                                         Ongoing
                                                                                                     No qualifying data
    Reason for Consultation
                                                                                                   Historical
    Rapid response and then Code Blue called on Peds Floor
                                                                                                     No qualifying data
    History of Present Illness
                                                                                                 Medications
    See Resident's Note. 5 yo with strep throat admitted for vomiting unable to take antibiotics
                                                                                                  Inpatient
    at home. No hx of trauma. Episode of hypertonic stiffening
                                                                                                    *Vancomycin Communication, *Pharmacy
    with decreased to absent respirations, BVM ventilated and Intubated with 5.0 cuffed ETT at
                                                                                                      to Dose, Daily
    bedside per anesthesia with Propofol and rocuronium. Ativan

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 45 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                     VC000045
Index page             Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 33 of 57
                                                                                                                                  020046

                                                      Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                    Admit:     3/6/2017
   FIN:          100005687784                                                  Disch:     3/15/2017
   DOB/Age/Sex:             6 years                   Male                     Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Consultation Notes
    was also given. Taken to CT scan of head prior to PICu admit.                                 acetaminophen, 169.6 mg, 5.3 mL, 10
                                                                                                     mg/kg, Oral, q4hr, PRN
    Review of Systems
                                                                                                  acetaminophen, 180 mg, 1.5 supp, 10
    See HPI, No allergies or past hospital admissions per parents at bedside
                                                                                                     mg/kg, Rectal, q4hr, PRN
    Physical Exam                                                                                 acyclovir, 169 mg, 10 mg/kg, IV
                                                                                                     Piggyback, q8hr
      Vitals & Measurements                                                                       Ativan, 2 mg, 1 mL, IV Push, Once
    T: 37.8 °C (Axillary) T: 36.5 °C (Oral) TMIN: 36.5 °C (Oral) TMAX: 37.8 °C                    Ativan, 1.6 mg, 0.8 mL, IV Push, Once
     (Axillary) HR: 135 (Monitored) HR: 78 (Peripheral) RR: 20 BP: 154/107 SpO2: 100%             Desitin, 1 app, Topical, q1hr, PRN
    WT: 16.9 kg WT: 16.9 kg                                                                       famotidine, 20 mg, 2 mL, IV Push, BID
    Respiratory:                                                                                  fentaNYL, 20 mcg, 0.4 mL, IV Push, Once,
    BS clear intubated with equal BS bilaterally. No rales, Rhonchi or wheezing                      PRN
    SRR 20 on Vent 15/5 PC/AC Ti -0.7, FiO2 100% sats 100% Peep 3                                 fentaNYL IV additive 2,500 mcg [0.05
    CXRay - OK ETT placement, small perihilar streaky infiltrate                                     mcg/kg/hr] + Premix NS 250 mL
                                                                                                  Lacri-Lube S.O.P. ophthalmic ointment,
    Dr. Michelson, anesthesia, states airway looked normal without pus or redness upon
                                                                                                     3.5 g, 1 app, Eye-Both, q4hr-WA
    intubation
                                                                                                  ondansetron (PEDS), 2.5 mg, 1.25 mL,
    Cardiovascular:                                                                                  0.15 mg/kg, IV Push, q6hr, PRN
    S1S2 app withiout murmur, gallop or thrill                                                    propofol, 10 mg, 1 mL, IV Push, q3min,
    Warm well perfused, Cap refill < 2 sec                                                           PRN
    HR 67 - 93 NSR EKG - NSR                                                                      Rocephin, 850 mg, 8.5 mL, IV Piggyback,
    SBP 124-124                                                                                      q12hr
    DBP 69 - 61                                                                                   rocuronium, 10 mg, 1 mL, IV Push, Once,
                                                                                                     PRN
    CK 44                                                                                         sodium chloride 0.65% nasal solution, 1
                                                                                                     sprays, Nasal, q2hr, PRN
    Renal:                                                                                        vitamin A & D topical ointment, 1 app,
    U/O = none since admission at 3 AM                                                               Topical, q1hr, PRN
    Cl   103 (MAR 06) 104 (MAR 06)                                                              Home
    Cr   L 0.47 (MAR 06) L 0.45 (MAR 06)                                                          amoxicillin 400 mg/5 mL oral liquid, 480
                                                                                                     mg, 6 mL, Oral, q12hr
                                                                                                  gummy probiotic
                                                                                                  multivitamin, 1 gummy, Chewed, Daily
    FEN:
    I/O = 322/0 = +322                                                                        Allergies
    Na      L 135 (MAR 06) 138 (MAR 06)                                                       No Known Allergies
    K     4.2 (MAR 06) 3.7 (MAR 06)
                                                                                              Social History
    CO2       L 21 (MAR 06) L 21 (MAR 06)
                                                                                                Alcohol
    Cl     103 (MAR 06) 104 (MAR 06)
                                                                                                  Household alcohol concerns: No.
    Glucose Random         H 200 (MAR 06) H 189 (MAR 06)
                                                                                                Tobacco
    Ca      9.5 (MAR 06) H 10.1 (MAR 06)
                                                                                                  Exposure to Secondhand Smoke: No.
    Alb 4.3 TP 6.9 Glob 2.6 ALT (L) 13 AST 25


    GI:
    + BS , non tender
    unable to palp L/S margins


    Heme
    WBC    13.9 (MAR 06) H 21.6 (MAR 06)
    Hgb   11.8 (MAR 06) 12.0 (MAR 06)
    Hct  34.5 (MAR 06) 34.9 (MAR 06)

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 46 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                   VC000046
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 34 of 57
                                                                                                                               020047

                                                         Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                    Admit:     3/6/2017
    FIN:          100005687784                                                  Disch:     3/15/2017
    DOB/Age/Sex:             6 years                     Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                               Consultation Notes
    Plt    369 (MAR 06) H 483 (MAR 06)



    ID:
    Temp 37.3 Ax


    Neuro:
    GCS 3 after intubation
    decerebrate posturing prior to intubation
    PERRLA 2/2 brisk after meds


    Social:
    Mother and family member at bedside no further questions




    Assessment/Plan
    Nausea

     Impression:

     1. Status Epilepticus - >10 minutes, with decerebrate posturing
     2. Respiratory Failure - requiring endotracheal intubation and mechanical ventilation
     3. Strep Throat - Suspect Sepsis - meningitis


     Suggestions:

     1. Head CT scan
     2. LP, Blood culture, lactate, Antibiotics for meningitis, Resp Viral screen , encephalitis
     Panel
     3. Ventilate for now
     4. Neurology Consultation with EEG and choice of AEMs

     ATTENDING ATTESTATION:
     I have examined the patient; have reviewed the interval history and pertinent laboratory
     and radiographic data; have spoken with mom; have discussed and supervised medical
     care plans with the ICU team; and have personally directed and titrated medical
     management and care and Peds resident Dr. Boric and attending Dr. Bala. I was physically
     present in the rendering of critical care services to this patient which was necessary due
     to ongoing respiratory failure from Status epilepticus and need for endotracheal intubation
     and mechanical ventilation. Treatment and management included provision of mechanical
     vent support, provision of vasoactive infusions if needed, provision of IVF.




    Electronically Signed on 03/06/2017 11:33 AM CST
    ________________________________________________
    Dimitrios Stephanopoulos, MD


    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 47 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                               VC000047
Index page               Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 35 of 57
                                                                                                                                                        020183

                                                            Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                          Admit:     3/6/2017
   FIN:          100005687784                                                        Disch:     3/15/2017
   DOB/Age/Sex:             6 years                         Male                     Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                                   Other Procedures
   Document Type:                                                                 Procedure Note
   Service Date/Time:                                                             3/6/2017 10:45 CST
   Result Status:                                                                 Auth (Verified)
   Document Subject:                                                              Endotracheal Intubation Procedure *
   Sign Information:                                                              Sandall,Justin C DO (3/6/2017 15:54 CST); Mitchelson,James
                                                                                  MD (3/6/2017 10:52 CST)

   Endotracheal Intubation Procedure *
   Patient:                              MRN: 1003092224            FIN: 100005687784
   Age: 5 years Sex: Male DOB:
   Associated Diagnoses: None
   Author: Mitchelson, James MD

   Procedure
      Endotracheal intubation procedure
         Date/ Time: 3/6/2017 10:10:00.
         Confirmed: patient, procedure, safety procedures followed.
         Performed by: resident.
         Informed consent: not signed due to emergency circumstance.
         Indication: acute respiratory failure, airway protection.
         Medications given: 30 mg Propofol. 15 mg Rocuronium..
         Preparation: oxygenated with 100% oxygen prior to intubation, position, monitoring during procedure.
         Technique: direct laryngoscopy performed, rapid sequence used, tube site oral, 5.0 mm tube cuffed placed, taped at 17 cm at incisors.
         Confirmation of position: with auscultation of bilateral breath sounds, with capnometry.
         Findings: bilateral breath sounds on auscultation, cords visualized without difficulty, normal airway, O2 saturation 100 %.
         Procedure tolerated: well.
         Called to 5129 at 1002 for pediatric rapid response. Patient was unresponsive and upgraded to code blue. Seemed to be having seizures as was
             posturing. CPR never initiated as pulse throughout. I began bag-mask ventilation with nurse, easily ventilating. Gave 15 mg Propofol in attempt to
             decrease seizure activity, then drew up Rocuronium and gave 15 mg. Easily intubated. Gave 15 more mg of Propofol after BP high and seizure
             activity seemed to have continued a bit. Dr. Sandall was available throughout procedure.


         I had drawn up 100 mg of Propofol and 50 mg of Rocuronium. Left the remaining 70 mg Propofol and 35 mg Rocuronium with nurse Angela Walker,
             RN, at request of Dr. Stephanopolis, pediatric intensivist, as patient was going directly to CT for head CT and he wanted to be able to keep him
             sedated/paralyzed for imaging..
   Electronically Signed on 03/06/2017 10:52 AM CST
   ________________________________________________
   James Mitchelson, MD

   Electronically Signed on 03/06/2017 03:54 PM CST
   ________________________________________________
   Justin Sandall, DO



                                                                 Perioperative Record
   Document Type:                                                                 Main OR Intraoperative Record
   Service Date/Time:                                                             3/6/2017 15:59 CST
   Result Status:                                                                 Auth (Verified)
   Document Subject:                                                              SFOR - IntraOp Record
   Sign Information:                                                              Powers,Janell M RN (3/6/2017 16:04 CST)


   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 183 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                                     VC000183
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 36 of 57
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 37 of 57
                                                                                                                                      020042

                                                     Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                Admit:     3/6/2017
   FIN:          100005687784                                              Disch:     3/15/2017
   DOB/Age/Sex:             6 years                  Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                          Consultation Notes
   have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical management and
   care. I was physically present in the rendering of critical care services to this patient which was necessary due to need for mechanical
   ventilation, ICP control after neurosurgery, observation in PICU also for seizures. Dr. Botick, peds resident notified in person.
   Electronically Signed on 03/06/2017 06:22 PM CST
   ________________________________________________
   Dimitrios Stephanopoulos, MD



   Document Type:                                                       Consultation Note - Generic
   Service Date/Time:                                                   3/6/2017 12:45 CST
   Result Status:                                                       Auth (Verified)
   Document Subject:                                                    CON
   Sign Information:                                                    Grundmeyer III,Raymond W MD (3/10/2017 13:23 CST);
                                                                        Armstrong,LeaAnn APRN (3/8/2017 07:46 CST)

   CON



   CONSULTANT: Raymond W Grundmeyer III, MD

   DATE OF CONSULTATION: 03/06/2017

   HISTORY OF PRESENT ILLNESS
   This is a 5-year-old male who presented to the emergency room with nausea and vomiting. The patient
   had been diagnosed with group A strep at Wesley at 6 p.m. on Sunday and then was sent home with
   amoxicillin for 10 days. The patient took one dose was unable to keep it down. The mother states he
   vomited 3 or 4 times after leaving Wesley. She was worried about him getting treatment for his strep and
   thought that he might be dehydrated, so she brought him to Via Christi Hospital Francis ED. The patient's
    mother states that she is unsure when symptoms started, but a sister had a recent tonsillectomy and
   thinks that the patient was afraid that if he told his mom that his throat hurts that he would have to have
   surgery. The nausea and vomiting started on Friday, intermittent throughout the weekend. Sunday he
   complained of headache, dizziness, worsening nausea, and several episodes of emesis. No fever, chills,
   weight loss. The patient was admitted after he went for a scan and reported Coded during that scan and
   then was having decerebrate posturing. He was admitted to the PICU and currently is sedated on the
   ventilator

   PAST MEDICAL HISTORY
   Negative.

   PAST SURGICAL HISTORY
   Negative.

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 42 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                     VC000042
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 38 of 57
                                                                                                            020043

                                          Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                  Admit:     3/6/2017
   FIN:          100005687784                                Disch:     3/15/2017
   DOB/Age/Sex:             6 years       Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                               Consultation Notes

   ALLERGIES
   No known drug allergies.

   MEDICATIONS ON ADMISSION
   None.

   SOCIAL HISTORY
   Lives with parents. No tobacco exposure. He does have a sibling. He is home schooled.

   REVIEW OF SYSTEMS
   Unobtainable due to the patient's decreased LOC but is reported to have had strep diagnosis yesterday.

   PHYSICAL EXAM
   VITAL SIGNS: Blood pressure is 154/107. His heart rate is 137, his temperature is 37.8.
   GENERAL: This is a 5-year-old male who is sedated on the vent.
   HEENT: Normocephalic, atraumatic. His pupils are 2 mm and reactive. There are no gross
   oropharyngeal lesions noted.
   NECK: Supple.
   CHEST: Clear on the ventilator.
   HEART: Rapid rate and rhythm.
   ABDOMEN: Soft and nondistended.
   EXTREMITIES: Positive pedal pulses.
   NEUROLOGIC: The patient is sedated on the vent. Prior to that he had reported decerebrate posturing.
   Pupils are equal, round, and reactive.

   RADIOGRAPHIC STUDIES
   CT of the head does show a large 4th ventricular brain mass with obstructive hydrocephalus.

   IMPRESSION
   A fourth ventricular brain mass.

   PLAN
   At this time did discuss with the parents that Dr. Grundmeyer had reviewed the CT of the head, and that
   the patient will need a frontal ventriculostomy placement and then a suboccipital craniectomy for
   resection of mass. Risks and benefits were discussed in detail and Dr. Grundmeyer will discuss with
   them further prior to the procedure. Dr. Grundmeyer will be here emergently to perform that surgery. The
    parents do wish to proceed with surgery.

   Thank you for allowing us to participate in the care of your patient.

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 43 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                              VC000043
Index page           Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 39 of 57
                                                                                                                            020044

                                                    Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                             Admit:     3/6/2017
    FIN:          100005687784                                           Disch:     3/15/2017
    DOB/Age/Sex:             6 years                Male                 Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         Consultation Notes




    CC:


    Job ID:1042860
    Document ID:540510
    Dictated Date: 03/06/2017 12:45:00
    Transcription Date: 03/06/2017 14:02:00 / dl
    Dictated By: Lea Ann Armstrong, APRN
    Responsible Physician: Raymond W Grundmeyer III, MD
    Electronically Signed on 03/08/2017 07:46 AM CST
    ________________________________________________
    LeaAnn Armstrong, APRN

    Electronically Signed on 03/10/2017 01:23 PM CST
    ________________________________________________
    Raymond Grundmeyer, MD



    Document Type:                                                     Consultation Note - Generic
    Service Date/Time:                                                 3/6/2017 12:17 CST
    Result Status:                                                     Auth (Verified)
    Document Subject:                                                  3-6-17 DES PCCM CT Scan results
    Sign Information:                                                  Stephanopoulos,Dimitrios E MD (3/6/2017 12:26 CST)

    3-6-17 1200-1PM

    CT Scan showed:
    IMPRESSION:
    Hyperdense heterogeneous midline posterior fossa mass effect results in lateral
    and third ventricular hydrocephalus and obliterates from identification the
    fourth ventricle. I am uncertain if this is a intra-axial mass versus an
    intraventricular mass. Correlation with multiplanar pre-and post-IV
    contrast-enhanced brain MRI recommended. Its hyperdensity may reflect its dense
    hypercellular composition and/or elements of intratumoral blood/calcification.
    Differential considerations would likely be substantially narrowed based upon
    assessment of its intra-versus extraventricular origin which will hopefully be
    more clear at multiplanar MRI. Findings are suspicious for neoplasm with or
    without elements of intratumoral hemorrhage.

    PE: 100 NSR, 116/40, RR 20 on vent ETCO2 ~ 35-40 PC 25/3
    Sedated
    PERRLA 3/3 brisk
    Chest Clear to A and P


    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 44 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                           VC000044
Index page             Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 40 of 57
                                                                                                                                     020045

                                                       Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                 Admit:     3/6/2017
    FIN:          100005687784                                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years                   Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Consultation Notes
    S1 S2 app without murmur
    Abd - Nl non tender , no masses
    GU male with Foley cath
    Ext Nl Passive FROM
    Neuro - GCS 3

    I spoke with Dr. Grundmeyer about CT findings and clinical exam. Dr. Grundmeyer
    requests child be prepared for OR at this time.

    Family Discussion; Dr. Bala / DES / Dr. Borig/ Chaplin
    discussed above finding and ned for immediate therapy. Initially was
    going to MRI for study, however Dr. Grundmeyer now called back and
    requests pt be made ready for OR and OK to place PICC line.

    Impression:
    1. Increased intracranial pressure
    2. mass lesion 4.2 cm posterior fossa with some probable bleeding adjacent to or part of the 4th ventricle
       leading to hydrocephalus
    Suggestions:
    1. Dr. Grundmeyer coming to go to OR now
    2. Start Propofol Drip for sedation, Keppra, IV antibiotics (ACV/Meropenem/Vancomycin)
    3. NS drip , Foley, check glucose Q1-2h.


    ATTENDING ATTESTATION:
    I have examined the patient; have reviewed the interval history and pertinent laboratory and radiographic data; have spoken with mom and
    father; have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical
    management and care. I was physically present in the rendering of critical care services to this patient which was necessary due to Status
    epilepticus, Respiratory Failure, and now need for emergent operation for increased Intracranial Pressure
    Electronically Signed on 03/06/2017 12:26 PM CST
    ________________________________________________
    Dimitrios Stephanopoulos, MD



    Document Type:                                                         Consultation Note - Generic
    Service Date/Time:                                                     3/6/2017 11:13 CST
    Result Status:                                                         Auth (Verified)
    Document Subject:                                                      3-6-27 DES PCCM
    Sign Information:                                                      Stephanopoulos,Dimitrios E MD (3/6/2017 11:33 CST)

    Date and Time of Consult                                                                     Past Medical History
    3-6-17 10:04 - 11:30AM                                                                         Ongoing
                                                                                                     No qualifying data
    Reason for Consultation
                                                                                                   Historical
    Rapid response and then Code Blue called on Peds Floor
                                                                                                     No qualifying data
    History of Present Illness
                                                                                                 Medications
    See Resident's Note. 5 yo with strep throat admitted for vomiting unable to take antibiotics
                                                                                                  Inpatient
    at home. No hx of trauma. Episode of hypertonic stiffening
                                                                                                    *Vancomycin Communication, *Pharmacy
    with decreased to absent respirations, BVM ventilated and Intubated with 5.0 cuffed ETT at
                                                                                                      to Dose, Daily
    bedside per anesthesia with Propofol and rocuronium. Ativan

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 45 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                     VC000045
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 41 of 57
                                                                                                                    020844

                                                 Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                         Admit:     3/6/2017
    FIN:          100005687784                                       Disch:     3/15/2017
    DOB/Age/Sex:             6 years             Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                  Computed Tomography
    Accession               Exam Date/Time           Exam                    Ordering Physician    Patient Age at Exam
    001-CT-17-012146        3/6/2017 11:26 CST       CT Head or Brain w/o    Stephanopoulos,       5 years
                                                     Contrast                Dimitrios E MD

    Reason for Exam
    (CT Head or Brain w/o Contrast) Altered level of Consciousness

    Report
    PROCEDURE: CT head without contrast.

    TECHNIQUE: Multiple contiguous axial images were obtained through the brain
    without the use of intravenous contrast.

    INDICATION: Unresponsive.

    COMPARISON: No priors.

    FINDINGS: There is a hyperdense midline posterior fossa mass effect measuring
    4.1 cm AP by 3.8 cm transverse. I am unable to identify the fourth ventricle.
    It is unclear if this is intraventricular mass or if it is a mass posterior to
    the ventricle compressing that structure. This results in lateral and third
    ventriculomegaly. The body of the right lateral ventricle is 2 cm maximal. The
    third ventricle is about 0.9 cm. The temporal horns are dilated bilaterally to
    about 9 mm. No obvious periventricular edema. There is questionable hyperdense
    material layering within the occipital horns of both lateral ventricles versus
    choroid plexus. The midline posterior fossa mass has its superior component
    inseparable from some hyperdensity which is believed to be within the lumen of
    the third ventricle posteriorly. The midline structures are nondisplaced. No
    bony destructive process. There may be a cystic component to the mass effect
    along its posterior right lateral wall measuring 6 mm. It is heterogeneously
    hyperdense which may reflect some early calcifications. Elements of hemorrhage
    however could not be excluded and further characterization with pre-and post-IV
    contrast-enhanced brain MRI recommended.

    There was no calvarial pathology. There is no mastoid effusion. No abnormal
    tissue in the middle ear cavities. The visualized and developed paranasal
    sinuses unremarkable. The visualized orbits are unremarkable.

    IMPRESSION:
    Hyperdense heterogeneous midline posterior fossa mass effect results in lateral
    and third ventricular hydrocephalus and obliterates from identification the
    fourth ventricle. I am uncertain if this is a intra-axial mass versus an
    intraventricular mass. Correlation with multiplanar pre-and post-IV
    contrast-enhanced brain MRI recommended. Its hyperdensity may reflect its dense
    hypercellular composition and/or elements of intratumoral blood/calcification.
    Differential considerations would likely be substantially narrowed based upon
    assessment of its intra-versus extraventricular origin which will hopefully be

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 844 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                    VC000844
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 42 of 57
                                                                                                                       020845

                                                  Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                          Admit:     3/6/2017
    FIN:          100005687784                                        Disch:     3/15/2017
    DOB/Age/Sex:             6 years              Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    Computed Tomography
    Accession                Exam Date/Time            Exam                       Ordering Physician    Patient Age at Exam
    001-CT-17-012146         3/6/2017 11:26 CST        CT Head or Brain w/o       Stephanopoulos,       5 years
                                                       Contrast                   Dimitrios E MD

    Report
    more clear at multiplanar MRI. Findings are suspicious for neoplasm with or
    without elements of intratumoral hemorrhage.

    The critical findings were discussed by phone with the ordering physician prior
    to this dictation.

    Dictated on workstation:HT148597
    ***** Final *****

    Dictated by:    Cox, Thomas D MD
    Dictated DT/TM: 03/06/2017 11:30 am
    Signed by: Cox, Thomas D MD
    Signed (Electronic Signature): 03/07/2017 12:15 pm

    Technologist:     Martin, Nancy S LRT



                                                Magnetic Resonance Imaging
    Accession                Exam Date/Time            Exam                       Ordering Physician    Patient Age at Exam
    001-MR-17-005184         3/13/2017 18:47 CDT       MRI/MRA Brain w/o          El-Nabbout,Bassem H   5 years
                                                       Contrast                   MD

    Reason for Exam
    (MRI/MRA Brain w/o Contrast) Follow up from previous scans;Other, (Free text in Reason for Exam field)

    Report
    PROCEDURE: MRI, MRA brain without contrast.

    TECHNIQUE: Multiplanar, multisequence MRI of the brain was performed without
    contrast. 3D time-of-flight MR angiography of the head was then acquired. The
    source axial data was reformatted into rotating MIP projections.

    Indication: Altered mental status, followup previous intracranial mass
    resection.

    Comparison: 3/7/2017.

    Discussion: No adverse interval change. Abnormal restricted diffusion is again
    noted within the left aspect of the pons and within the corpus callosum,
    primarily the splenium. Right transfrontal ventriculostomy catheter is stable.
    Asymmetry in the ventricular sizes, left greater than right, is stable which
    contributes to mild rightward midline shift, also stable. Resection cavity

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 845 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000845
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 43 of 57
                                                                                                            020338

                                          Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                  Admit:     3/6/2017
   FIN:          100005687784                                Disch:     3/15/2017
   DOB/Age/Sex:             6 years       Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                           Operative Documentation
   OP



   DATE OF PROCEDURE: 03/06/2017

   PROCEDURE PHYSICIAN: Raymond W Grundmeyer III, MD

   ASSISTANT: Stacy Aylward, APRN

   PREOPERATIVE DIAGNOSIS
   Hemorrhagic 4th ventricular cerebellar tumor with obstructive hydrocephalus.

   POSTOPERATIVE DIAGNOSES
   Hemorrhagic 4th ventricular cerebellar tumor with obstructive hydrocephalus.

   PROCEDURE
   1.  Suboccipital craniectomy with resection of 4th ventricular cerebellar tumor.
   2.  Right frontal ventriculostomy for intracranial pressure monitoring and cerebrospinal fluid drainage.
   3.  Placement of cranial fixation device.

   ANESTHESIA
   General.

   INDICATIONS FOR SURGERY
   The patient is a 5-year-old male who was found to have strep throat and developed increasing nausea
   and vomiting then became unresponsive, after which he underwent a head CT scan, showing a large 4th
   ventricular tumor with evidence of hemorrhage. It was, therefore, felt with his acute decline, that surgical
   evacuation of the tumor as well as placement of ventriculostomy catheter would be necessary to give the
    best chance for clinical improvement. The risks and benefits were candidly discussed with the parents,
   including the potential for tumor that would require further treatment and they wished proceed with
   surgery.

   PROCEDURE IN DETAIL
   After appropriate consent and preoperative laboratory studies were performed, the patient was taken
   emergently to the operating room and placed under general anesthesia. Previously, he had been
   intubated. Prior to turning prone for removal of the tumor, the right frontal scalp region was shaved and
   then sterilely prepped and draped. Once again, prophylactic antibiotics had been given. A small incision
   was made approximately 3.5 cm from the midline, at the level of the coronal suture, and a twist drill bur
   hole was created with a hand drill. A ventriculostomy catheter carefully placed until cerebral spinal fluid

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 338 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                              VC000338
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 44 of 57
                                                                                                           020339

                                         Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                 Admit:     3/6/2017
   FIN:          100005687784                               Disch:     3/15/2017
   DOB/Age/Sex:             6 years      Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Operative Documentation

   was noted to exude under elevated pressure. The catheter was tunneled beneath the scalp and exited
   through the scalp and secured with a 3-0 nylon stitch and later connected to a sterile drainage system.
   The initial incision site was oversewn with a 3-0 nylon stitch. A sterile gauze dressing was placed over
   the incision.

   The patient was then placed in Mayfield head pins and carefully turned to the prone position, with the
   neck in neutral position. The suboccipital and cervical region were shaved with a hair clipper and then
   sterilely prepped and draped. All pressure points carefully padded and secured. A midline incision was
   made in the suboccipital cervical region and the soft tissues were dissected and carefully retracted with
   self-retaining retractor. A suboccipital craniectomy was then performed with the high-speed drill. Once
   this was performed, the dura was opened in a cruciate fashion, at which point the cerebellum was noted
   to be under elevated pressure. A corticectomy was made in the vermis at which point a large
   hemorrhagic mass that was very friable was identified. Several biopsies were taken and sent for
   analysis, which was consistent with a hypercellular neoplasm.

   Resection continued until the gross total resection of the mass within the 4th ventricle was obtained. Once
    this was completed, 4th ventricle was irrigated thoroughly with saline solution until no further bleeding
   was noted. The resection cavity along the superior aspect of the 4th ventricle was lined with Surgicel and
   then the dura was closed with a small duraplasty using running and interrupted 4-0 silk stitches. The soft
   tissues were closed in layers with interrupted absorbable stitches and the skin closed with a running
   subcuticular stitch as well as with Dermabond skin sealant solution. The patient tolerated the procedure
   well and remained hemodynamically stable. He was left intubated and transferred back to the Pediatric
   Intensive Care Unit in stable but neurologically critical condition.

   Throughout the procedure, Stacy Aylward, APRN, assisted with providing tools throughout the tumor
   resection, exposure and closure, as well as placement of ventriculostomy and Mayfield head pins, and
   assisted also with positioning.

   ESTIMATED BLOOD LOSS
   20 mL.

   IV FLUIDS
   400 mL.

   URINE OUTPUT
   100 mL.

   COMPLICATIONS
   None.

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 339 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                             VC000339
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 45 of 57
                                                                                                           020340

                                         Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                Admit:     3/6/2017
    FIN:          100005687784                              Disch:     3/15/2017
    DOB/Age/Sex:             6 years     Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                          Operative Documentation


    FINDINGS
    Evidence of large hemorrhagic 4th ventricular mass causing severe obstructive hydrocephalus.

    CC:


    Job ID:1043391
    Document ID:540708
    Dictated Date: 03/07/2017 06:39:33
    Transcription Date: 03/07/2017 10:43:29 / bs
    Dictated By: Raymond W Grundmeyer III, MD
    Procedure Physician: Raymond W Grundmeyer III, MD
    Electronically Signed on 03/08/2017 07:44 AM CST
    ________________________________________________
    Raymond Grundmeyer, MD



                                           Laboratory Documents
    Document Type:                                       Lab/Pathology Lab Report
    Service Date/Time:                                   3/23/2017 02:11 CDT
    Result Status:                                       Modified
    Document Subject:                                    Lab/Pathology Lab Report.pdf
    Sign Information:

    Lab/Pathology Lab Report
    Please click on link to see image.




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 340 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                           VC000340
Index page            Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 46 of 57
                                                                                                                                      020042

                                                     Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                                Admit:     3/6/2017
   FIN:          100005687784                                              Disch:     3/15/2017
   DOB/Age/Sex:             6 years                  Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                          Consultation Notes
   have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical management and
   care. I was physically present in the rendering of critical care services to this patient which was necessary due to need for mechanical
   ventilation, ICP control after neurosurgery, observation in PICU also for seizures. Dr. Botick, peds resident notified in person.
   Electronically Signed on 03/06/2017 06:22 PM CST
   ________________________________________________
   Dimitrios Stephanopoulos, MD



   Document Type:                                                       Consultation Note - Generic
   Service Date/Time:                                                   3/6/2017 12:45 CST
   Result Status:                                                       Auth (Verified)
   Document Subject:                                                    CON
   Sign Information:                                                    Grundmeyer III,Raymond W MD (3/10/2017 13:23 CST);
                                                                        Armstrong,LeaAnn APRN (3/8/2017 07:46 CST)

   CON



   CONSULTANT: Raymond W Grundmeyer III, MD

   DATE OF CONSULTATION: 03/06/2017

   HISTORY OF PRESENT ILLNESS
   This is a 5-year-old male who presented to the emergency room with nausea and vomiting. The patient
   had been diagnosed with group A strep at Wesley at 6 p.m. on Sunday and then was sent home with
   amoxicillin for 10 days. The patient took one dose was unable to keep it down. The mother states he
   vomited 3 or 4 times after leaving Wesley. She was worried about him getting treatment for his strep and
   thought that he might be dehydrated, so she brought him to Via Christi Hospital Francis ED. The patient's
    mother states that she is unsure when symptoms started, but a sister had a recent tonsillectomy and
   thinks that the patient was afraid that if he told his mom that his throat hurts that he would have to have
   surgery. The nausea and vomiting started on Friday, intermittent throughout the weekend. Sunday he
   complained of headache, dizziness, worsening nausea, and several episodes of emesis. No fever, chills,
   weight loss. The patient was admitted after he went for a scan and reported Coded during that scan and
   then was having decerebrate posturing. He was admitted to the PICU and currently is sedated on the
   ventilator

   PAST MEDICAL HISTORY
   Negative.

   PAST SURGICAL HISTORY
   Negative.

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 42 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                     VC000042
Index page        Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 47 of 57
                                                                                                            020043

                                          Via Christi Hospital St Francis

   Patient Name:
   MRN:          1003092224                                  Admit:     3/6/2017
   FIN:          100005687784                                Disch:     3/15/2017
   DOB/Age/Sex:             6 years       Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                               Consultation Notes

   ALLERGIES
   No known drug allergies.

   MEDICATIONS ON ADMISSION
   None.

   SOCIAL HISTORY
   Lives with parents. No tobacco exposure. He does have a sibling. He is home schooled.

   REVIEW OF SYSTEMS
   Unobtainable due to the patient's decreased LOC but is reported to have had strep diagnosis yesterday.

   PHYSICAL EXAM
   VITAL SIGNS: Blood pressure is 154/107. His heart rate is 137, his temperature is 37.8.
   GENERAL: This is a 5-year-old male who is sedated on the vent.
   HEENT: Normocephalic, atraumatic. His pupils are 2 mm and reactive. There are no gross
   oropharyngeal lesions noted.
   NECK: Supple.
   CHEST: Clear on the ventilator.
   HEART: Rapid rate and rhythm.
   ABDOMEN: Soft and nondistended.
   EXTREMITIES: Positive pedal pulses.
   NEUROLOGIC: The patient is sedated on the vent. Prior to that he had reported decerebrate posturing.
   Pupils are equal, round, and reactive.

   RADIOGRAPHIC STUDIES
   CT of the head does show a large 4th ventricular brain mass with obstructive hydrocephalus.

   IMPRESSION
   A fourth ventricular brain mass.

   PLAN
   At this time did discuss with the parents that Dr. Grundmeyer had reviewed the CT of the head, and that
   the patient will need a frontal ventriculostomy placement and then a suboccipital craniectomy for
   resection of mass. Risks and benefits were discussed in detail and Dr. Grundmeyer will discuss with
   them further prior to the procedure. Dr. Grundmeyer will be here emergently to perform that surgery. The
    parents do wish to proceed with surgery.

   Thank you for allowing us to participate in the care of your patient.

   _________________________________________________________________________________________________
   Report Request ID: 112182885                Page 43 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                              VC000043
Index page           Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 48 of 57
                                                                                                                            020044

                                                    Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                             Admit:     3/6/2017
    FIN:          100005687784                                           Disch:     3/15/2017
    DOB/Age/Sex:             6 years                Male                 Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                         Consultation Notes




    CC:


    Job ID:1042860
    Document ID:540510
    Dictated Date: 03/06/2017 12:45:00
    Transcription Date: 03/06/2017 14:02:00 / dl
    Dictated By: Lea Ann Armstrong, APRN
    Responsible Physician: Raymond W Grundmeyer III, MD
    Electronically Signed on 03/08/2017 07:46 AM CST
    ________________________________________________
    LeaAnn Armstrong, APRN

    Electronically Signed on 03/10/2017 01:23 PM CST
    ________________________________________________
    Raymond Grundmeyer, MD



    Document Type:                                                     Consultation Note - Generic
    Service Date/Time:                                                 3/6/2017 12:17 CST
    Result Status:                                                     Auth (Verified)
    Document Subject:                                                  3-6-17 DES PCCM CT Scan results
    Sign Information:                                                  Stephanopoulos,Dimitrios E MD (3/6/2017 12:26 CST)

    3-6-17 1200-1PM

    CT Scan showed:
    IMPRESSION:
    Hyperdense heterogeneous midline posterior fossa mass effect results in lateral
    and third ventricular hydrocephalus and obliterates from identification the
    fourth ventricle. I am uncertain if this is a intra-axial mass versus an
    intraventricular mass. Correlation with multiplanar pre-and post-IV
    contrast-enhanced brain MRI recommended. Its hyperdensity may reflect its dense
    hypercellular composition and/or elements of intratumoral blood/calcification.
    Differential considerations would likely be substantially narrowed based upon
    assessment of its intra-versus extraventricular origin which will hopefully be
    more clear at multiplanar MRI. Findings are suspicious for neoplasm with or
    without elements of intratumoral hemorrhage.

    PE: 100 NSR, 116/40, RR 20 on vent ETCO2 ~ 35-40 PC 25/3
    Sedated
    PERRLA 3/3 brisk
    Chest Clear to A and P


    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 44 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                           VC000044
Index page             Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 49 of 57
                                                                                                                                     020045

                                                       Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                                 Admit:     3/6/2017
    FIN:          100005687784                                               Disch:     3/15/2017
    DOB/Age/Sex:             6 years                   Male                  Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                            Consultation Notes
    S1 S2 app without murmur
    Abd - Nl non tender , no masses
    GU male with Foley cath
    Ext Nl Passive FROM
    Neuro - GCS 3

    I spoke with Dr. Grundmeyer about CT findings and clinical exam. Dr. Grundmeyer
    requests child be prepared for OR at this time.

    Family Discussion; Dr. Bala / DES / Dr. Borig/ Chaplin
    discussed above finding and ned for immediate therapy. Initially was
    going to MRI for study, however Dr. Grundmeyer now called back and
    requests pt be made ready for OR and OK to place PICC line.

    Impression:
    1. Increased intracranial pressure
    2. mass lesion 4.2 cm posterior fossa with some probable bleeding adjacent to or part of the 4th ventricle
       leading to hydrocephalus
    Suggestions:
    1. Dr. Grundmeyer coming to go to OR now
    2. Start Propofol Drip for sedation, Keppra, IV antibiotics (ACV/Meropenem/Vancomycin)
    3. NS drip , Foley, check glucose Q1-2h.


    ATTENDING ATTESTATION:
    I have examined the patient; have reviewed the interval history and pertinent laboratory and radiographic data; have spoken with mom and
    father; have discussed and supervised medical care plans with the ICU team; and have personally directed and titrated medical
    management and care. I was physically present in the rendering of critical care services to this patient which was necessary due to Status
    epilepticus, Respiratory Failure, and now need for emergent operation for increased Intracranial Pressure
    Electronically Signed on 03/06/2017 12:26 PM CST
    ________________________________________________
    Dimitrios Stephanopoulos, MD



    Document Type:                                                         Consultation Note - Generic
    Service Date/Time:                                                     3/6/2017 11:13 CST
    Result Status:                                                         Auth (Verified)
    Document Subject:                                                      3-6-27 DES PCCM
    Sign Information:                                                      Stephanopoulos,Dimitrios E MD (3/6/2017 11:33 CST)

    Date and Time of Consult                                                                     Past Medical History
    3-6-17 10:04 - 11:30AM                                                                         Ongoing
                                                                                                     No qualifying data
    Reason for Consultation
                                                                                                   Historical
    Rapid response and then Code Blue called on Peds Floor
                                                                                                     No qualifying data
    History of Present Illness
                                                                                                 Medications
    See Resident's Note. 5 yo with strep throat admitted for vomiting unable to take antibiotics
                                                                                                  Inpatient
    at home. No hx of trauma. Episode of hypertonic stiffening
                                                                                                    *Vancomycin Communication, *Pharmacy
    with decreased to absent respirations, BVM ventilated and Intubated with 5.0 cuffed ETT at
                                                                                                      to Dose, Daily
    bedside per anesthesia with Propofol and rocuronium. Ativan

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 45 of 1,894  Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                                     VC000045
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 50 of 57
                                                                                                                    020844

                                                 Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                         Admit:     3/6/2017
    FIN:          100005687784                                       Disch:     3/15/2017
    DOB/Age/Sex:             6 years             Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                  Computed Tomography
    Accession               Exam Date/Time           Exam                    Ordering Physician    Patient Age at Exam
    001-CT-17-012146        3/6/2017 11:26 CST       CT Head or Brain w/o    Stephanopoulos,       5 years
                                                     Contrast                Dimitrios E MD

    Reason for Exam
    (CT Head or Brain w/o Contrast) Altered level of Consciousness

    Report
    PROCEDURE: CT head without contrast.

    TECHNIQUE: Multiple contiguous axial images were obtained through the brain
    without the use of intravenous contrast.

    INDICATION: Unresponsive.

    COMPARISON: No priors.

    FINDINGS: There is a hyperdense midline posterior fossa mass effect measuring
    4.1 cm AP by 3.8 cm transverse. I am unable to identify the fourth ventricle.
    It is unclear if this is intraventricular mass or if it is a mass posterior to
    the ventricle compressing that structure. This results in lateral and third
    ventriculomegaly. The body of the right lateral ventricle is 2 cm maximal. The
    third ventricle is about 0.9 cm. The temporal horns are dilated bilaterally to
    about 9 mm. No obvious periventricular edema. There is questionable hyperdense
    material layering within the occipital horns of both lateral ventricles versus
    choroid plexus. The midline posterior fossa mass has its superior component
    inseparable from some hyperdensity which is believed to be within the lumen of
    the third ventricle posteriorly. The midline structures are nondisplaced. No
    bony destructive process. There may be a cystic component to the mass effect
    along its posterior right lateral wall measuring 6 mm. It is heterogeneously
    hyperdense which may reflect some early calcifications. Elements of hemorrhage
    however could not be excluded and further characterization with pre-and post-IV
    contrast-enhanced brain MRI recommended.

    There was no calvarial pathology. There is no mastoid effusion. No abnormal
    tissue in the middle ear cavities. The visualized and developed paranasal
    sinuses unremarkable. The visualized orbits are unremarkable.

    IMPRESSION:
    Hyperdense heterogeneous midline posterior fossa mass effect results in lateral
    and third ventricular hydrocephalus and obliterates from identification the
    fourth ventricle. I am uncertain if this is a intra-axial mass versus an
    intraventricular mass. Correlation with multiplanar pre-and post-IV
    contrast-enhanced brain MRI recommended. Its hyperdensity may reflect its dense
    hypercellular composition and/or elements of intratumoral blood/calcification.
    Differential considerations would likely be substantially narrowed based upon
    assessment of its intra-versus extraventricular origin which will hopefully be

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 844 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                    VC000844
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 51 of 57
                                                                                                                       020845

                                                  Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                          Admit:     3/6/2017
    FIN:          100005687784                                        Disch:     3/15/2017
    DOB/Age/Sex:             6 years              Male                Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                    Computed Tomography
    Accession                Exam Date/Time            Exam                       Ordering Physician    Patient Age at Exam
    001-CT-17-012146         3/6/2017 11:26 CST        CT Head or Brain w/o       Stephanopoulos,       5 years
                                                       Contrast                   Dimitrios E MD

    Report
    more clear at multiplanar MRI. Findings are suspicious for neoplasm with or
    without elements of intratumoral hemorrhage.

    The critical findings were discussed by phone with the ordering physician prior
    to this dictation.

    Dictated on workstation:HT148597
    ***** Final *****

    Dictated by:    Cox, Thomas D MD
    Dictated DT/TM: 03/06/2017 11:30 am
    Signed by: Cox, Thomas D MD
    Signed (Electronic Signature): 03/07/2017 12:15 pm

    Technologist:     Martin, Nancy S LRT



                                                Magnetic Resonance Imaging
    Accession                Exam Date/Time            Exam                       Ordering Physician    Patient Age at Exam
    001-MR-17-005184         3/13/2017 18:47 CDT       MRI/MRA Brain w/o          El-Nabbout,Bassem H   5 years
                                                       Contrast                   MD

    Reason for Exam
    (MRI/MRA Brain w/o Contrast) Follow up from previous scans;Other, (Free text in Reason for Exam field)

    Report
    PROCEDURE: MRI, MRA brain without contrast.

    TECHNIQUE: Multiplanar, multisequence MRI of the brain was performed without
    contrast. 3D time-of-flight MR angiography of the head was then acquired. The
    source axial data was reformatted into rotating MIP projections.

    Indication: Altered mental status, followup previous intracranial mass
    resection.

    Comparison: 3/7/2017.

    Discussion: No adverse interval change. Abnormal restricted diffusion is again
    noted within the left aspect of the pons and within the corpus callosum,
    primarily the splenium. Right transfrontal ventriculostomy catheter is stable.
    Asymmetry in the ventricular sizes, left greater than right, is stable which
    contributes to mild rightward midline shift, also stable. Resection cavity

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 845 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                         VC000845
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 52 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 53 of 57
Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 54 of 57
Index page         Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 55 of 57
                                                                                                                  020828

                                                Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                       Admit:     3/6/2017
    FIN:          100005687784                                     Disch:     3/15/2017
    DOB/Age/Sex:             6 years            Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                Surgical Pathology Report
    DOCUMENT NAME:                                               Surgical Pathology Report
    SERVICE DATE/TIME:                                           3/6/2017 00:00 CST
    RESULT STATUS:                                               Auth (Verified)
    DOCUMENT SUBJECT:                                            Surgical pathology study
    SIGN INFORMATION:

    Surgical pathology study
              Joel W Alderson, DO, Medical
              Director
              Via Christi Hospitals
              Wichita, Inc
              3600 E Harry, Wichita, 67218
               CLIA #17D0452076
               929 N St Francis, Wichita,
              67214 CLIA #17D0451945
              Carmelita Alvares, MD,
              Medical Director
              Via Christi Hospital Wichita
              St Teresa, Inc
              14800 W St Teresa, Wichita,
              67235 CLIA #17D2004290
                                   Number 17-SF-984
    Customer
    Service
    316-268-5470
              Page 1 of 1


    Final Surgical Pathology Report
     RAYMOND GRUNDMEYER III MD




    Diagnosis:
    A, B. Brain, designated "cerebellar mass," resection:
       Medulloblastoma, WNT-activated (WHO grade IV) (see comment).

    Diagnostic Comment:
    This case was submitted to Mayo Medical Laboratories for outside
    consultation, where the consultant pathologist, Dr. Caterina Giannini,
    concurs with our impression and additionally notes: "The resection
    specimen demonstrates a small round blue cell tumor composed of cells
    with hyperchromatic molded nucleoli and scant cytoplasm. There are
    frequent mitoses and apoptotic cells with small foci of necrosis. No
    nodularity or desmoplasia are identified. These features are
    consistent with a classic medulloblastoma.

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 828 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                  VC000828
Index page         Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 56 of 57
                                                                                                                 020829

                                               Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                      Admit:     3/6/2017
    FIN:          100005687784                                    Disch:     3/15/2017
    DOB/Age/Sex:             6 years           Male               Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                               Surgical Pathology Report

    Immunohistochemical stains were performed at the referring institution
    (GFAP, NSE, CK AE1/AE3, synaptophysin, vimentin, and Ki-67) and at Mayo
    Clinic on block B2 (beta-catenin, YAP1, and GAB1). Synaptophysin and
    NSE: strongly positive. Vimentin: strongly positive. GFAP:
    highlights reactive astrocytes and is negative in tumor cells.
    Beta-catenin: diffuse nuclear and cytoplasmic staining. YAP1: nuclear
    staining. GAB1: negative. The tumor cells show diffuse nuclear and
    cytoplasmic expression of beta-catenin. Nuclear and cytoplasmic
    expression of YAP1 is present while GAB1 stain is negative. These
    findings are consistent with WNT molecular subgroup medulloblastoma.

    Chromosome 6, MYC, and N-MYC status will be assessed and findings will
    be reported in an addendum." (For full Mayo report, please see Mayo
    Medical Laboratories case #: HR17-11403.)


    Clinical Information:
    Specimen source: A. Cerebellar mass. B. Cerebellar mass.
    Clinical history: None given.
    Procedure: Suboccipital crani for resection of mass.

    Source:
    A. BRAIN, TUMOR RESECTION - CEREBELLAR MASS
    B. BRAIN, TUMOR RESECTION - CEREBELLAR MASS


    Gross Description:
    A. Received fresh in a container labeled "                 " and
    "cerebellar mass' is a 1.5 x 0.5 x 0.3 cm aggregate of pale tan-pink
    tissue. Five touch prep and squash slides are prepared from the
    specimen. Half of the specimen is then submitted for frozen section
    analysis in cassette AFS1 and the remainder half submitted for
    permanent section in cassette A1. POK/sb 3/7/2017 6:27 AM job 1043222

    B. Received in formalin in a container labeled "                " and
    "cerebellar mass" consists of a formalin-soaked gauze and 1.5 x 1 x 0.6
    cm aggregate of tan-pink to red-pink soft tissue. Submitted in toto in
    lens paper in cassettes B1 and B2. POK/sb 3/7/2017 7:51 AM job 1043316


    Microscopic Description:
    Microscopic examination is performed. Immunostains were performed to
    aid in evaluation and demonstrate that the tumor cells are positive for
    synaptophysin, NSE, and vimentin. GFAP and pancytokeratin are negative.
    A Ki67 immunostain shows a high proliferative index. Dr. Ted Ho has
    also reviewed this case and concurs. Immunostains were performed with

    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 829 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                 VC000829
Index page          Case 2:18-cv-02158-KHV Document 445-1 Filed 05/15/20 Page 57 of 57
                                                                                                                        020830

                                                  Via Christi Hospital St Francis

    Patient Name:
    MRN:          1003092224                                             Admit:     3/6/2017
    FIN:          100005687784                                           Disch:     3/15/2017
    DOB/Age/Sex:             6 years              Male                   Admitting: Bhimavarapu,Bala Bhaskar Reddy MD

                                                  Surgical Pathology Report
    appropriate controls. ILC/sb 3/14/2017 5:19 PM job 1048602

    This diagnosis was rendered at Via Christi Hospitals Wichita, Inc.
    929 N. St. Francis, Wichita, KS.

    Intraoperative Consultation:
    Frozen Section Diagnosis: Hypercellularity. Neoplastic process. Await
                 permanents for further classification pending.
       Dr. C.H. Lai.
    <Sign Out Dr. Signature>
    IRENE CHANG, MD ph: (316) 689-5675
    03/15/2017
                                 Printed: 3/15/2017 3:58 PM

    ASL5 SOURCE LEVEL 5 CPT: 88307 x 2

     FS-1S FROZEN SECTION 1st/SPEC CPT: 88331 x 1

     SPS3 SPECIAL STAINS GROUP 3 CPT: 88342 x 1

     SPS5 SPECIAL STAIN IHC ADDTL CPT: 88341 x 5

     BFS-1 FROZEN SECTION 1st/spec CPT: 88331 x 1

     BSL5 SOURCE LEVEL 5 CPT: 88307 x 2

     BSPS3 SPECIAL STAINS GROUP 3 CPT: 88342 x 1

     BSPS5 SPECIAL STAIN IHC ADDTL CPT: 88341 x 5




    Procedure Date 03/06/2017
    Received Date 03/06/2017
    Reported Date 03/15/2017
                         MR # 1003092224
                         Case # 100005687784 Pat Type
                         I
    Location SFC PICU (F3PI)       Sex M       DOB
                           Age 5 Y
    Unit F3PI PI36 01           Physician BALA BHASKAR REDDY
                         BHIMAVARAPU, MD




    _________________________________________________________________________________________________
    Report Request ID: 112182885                Page 830 of 1,894 Print Date/Time: 4/23/2018 11:04 CDT
                                                                                                        VC000830
